Citation Nr: 0914456	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-10 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbus, 
Ohio


THE ISSUE

Entitlement to fee basis (non-VA) medical care.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1968 to December 1970.  Service in the Republic 
of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals on 
appeal from a decision of the Department of Veterans Affairs 
(VA) Medical Center in Columbus, Ohio, which denied the 
Veteran's claim for fee basis medical care.


FINDING OF FACT

VA facilities are geographically accessible and are capable 
of furnishing the Veteran with the care and services 
required.


CONCLUSION OF LAW

VA authorization for non-VA medical services is not 
warranted.  38 U.S.C.A. 
§ 1703 (West 2002); 38 C.F.R. §§ 17.52, 17.53, 17.130 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks fee basis medical care for his service-
connected disabilities.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist a claimant in the development of a claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

It is the task of the Board under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).    

Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue currently before the 
Board.  

The Board observes that the Veteran was informed of the 
evidence required to substantiate his claim in a letter from 
the VA Medical Center dated January 2006.  Specifically, the 
letter stated that "[i]n your case, evidence needed to 
substantiate your claim for referral into the local community 
for care and a fee-basis card for primary care in the local 
community would be evidence tending to show that the 
Department of Veterans Affairs cannot provide this care."

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
VCAA letter.  The letter stated that VA would assist the 
Veteran in obtaining records from any Federal agency.  With 
respect to private treatment records, employment records, or 
records from state or local government agencies, the letter 
informed the Veteran that VA would make reasonable efforts to 
request such records.  The Veteran was also advised in the 
VCAA letter that a VA examination would be scheduled if 
necessary to make a decision on his claim.  

The January 2006 VCAA letter emphasized:  "If we have 
difficulty obtaining any records, we will let you know.  If 
that happens, we'll give you a chance to obtain and submit 
the evidence to us."

Finally, the Board notes that the VCAA letter specifically 
requested:  "Tell us about any additional information or 
evidence that you want us to try to get for you...You should 
send us copies of any relevant evidence you have in your 
possession."  This complies with the "give us everything 
you've got" provision formerly contained in 38 C.F.R. § 
3.159(b) in that it informed the Veteran that he could submit 
or identify evidence other than what was specifically 
requested by the RO.  [The Board observes that 38 C.F.R. § 
3.159 was recently revised, effective as of May 30, 2008.  
See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  The final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.]  

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service connection claim."  
Here, complete VCAA notice was not provided until January 
2006, months after the August 2005 VA Medical Center decision 
that is the subject of this appeal.  Crucially, the Veteran's 
claim was readjudicated in a January 2006 statement of the 
case (SOC), after he was provided with the opportunity to 
submit additional evidence and argument in support of his 
claim and to respond to the VCAA notice.  Therefore, the 
essential fairness of the adjudication was not affected.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  The evidence of record includes 
the Veteran's service treatment records, the Veteran's 
statements, and VA treatment records.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, finds that the development of the 
issue has been consistent with said provisions.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has retained the 
services of a representative, who has presented argument on 
his behalf.  Further, as indicated above, the Veteran 
declined the option of testifying at a hearing before a 
Veterans Law Judge.  

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

The provisions of 38 U.S.C.A. § 1703 (West 2002) provide for 
hospital care and medical services in non-VA facilities under 
certain circumstances.  Such care must be authorized in 
advance.

"When VA facilities or other government facilities are not 
capable of furnishing economical hospital care or medical 
services because of geographic inaccessibility or are not 
capable of furnishing care or services required, VA may 
contract with non-VA facilities for care in accordance with 
provisions of this section . . . Care in public or private 
facilities, however, subject to the provisions of § 17.53 
through f, will only be authorized, whether under a contract 
or an individual authorization, for:  (1) Hospital care or 
medical services to a veteran for the treatment of - (i). a 
service-connected disability..." 38 C.F.R. § 17.52(a) (2008).

In Meakin v. West, 11 Vet. App. 183 (1998), the Court held 
that, in determining whether a claimant would be entitled to 
fee basis outpatient medical care, it must be established not 
only that he seeks treatment for a service-connected 
disability, but also that VA facilities are either (1) 
geographically inaccessible, or (2) not capable of providing 
the care or services that the Veteran requires.  The Court 
further held that the Board has jurisdiction to review these 
latter two points since they do not involve a question as to 
the "need for and appropriateness of specific types of 
medical care and treatment," which is beyond the purview of 
the Board's jurisdiction in accordance with 38 C.F.R. § 
20.101(b). 

Analysis

The Board has jurisdiction to review decisions of eligibility 
for fee-basis care.  See 38 C.F.R. § 20.101(b) (2008); Meakin 
v. West, 11 Vet. App. 183 (1998).  

As has been discussed above, to establish entitlement to fee 
basis (non-VA) medical care for service-connected 
disabilities, the record must show that the VA facilities are 
either (1) geographically inaccessible or (2) not capable of 
providing the care or services that the Veteran requires.

The Veteran is currently service connected for diabetes 
mellitus, type II; diabetic retinopathy; coronary artery 
disease; peripheral neuropathy of both upper and lower 
extremities; diabetic nephropathy; hypertension; and erectile 
dysfunction.  He seeks entitlement to fee basis medical care 
for his service-connected disabilities based on two theories.  
Specifically, he has contended (1) that the available VA 
facilities are geographically inaccessible to him and (2) 
that the available VA facilities are incapable of providing 
the specialized services required.  See, e.g., the Veteran's 
Notice of Disagreement dated August 2005.

Based upon the evidence of record, and for the reasons and 
bases expressed below, the Board finds that VA facilities are 
geographically accessible to the Veteran and are capable of 
furnishing the care or services required.

With regard to the Veteran's suggestion that the available VA 
facilities are incapable of providing specialty ophthalmology 
and cardiology care, the record in fact shows that the 
Veteran has been receiving treatment at the VA facilities in 
Columbus and Zanesville, Ohio since April 1997.  There is no 
evidence of record to suggest that these facilities are no 
longer able to handle the Veteran's medical care with respect 
to any service-connected disability.  Crucially, in a 
Physician's Review of the Veteran's Case dated December 2005, 
the Chief of Staff of the Columbus VA Medical Center 
concluded that the available VA facilities have "both 
adequate cardiology and ophthalmology coverage.  There [are] 
currently no waiting times" in either department.  

To the extent that the Veteran himself contends that the 
above-mentioned VA facilities cannot provide adequate care, 
he has provided no evidence to refute the above assessment.  
The Veteran has not cited any specialized treatment which he 
has been unable to obtain.  

Accordingly, the Board finds that the Veteran's claim of 
entitlement to fee basis care, based upon the VA Medical 
Center's alleged inability to provide requisite care and 
service, is not supported by the evidence of record.  

Turning to the Veteran's more emphatic theory of entitlement 
to fee basis care based upon geographic inaccessibility, in 
essence he contends that his physical ailments make it 
difficult for him to travel to VA medical facilities and that 
he must rely on others to drive him there.  The Board also 
notes the Veteran's assertion that the VA facilities are 
inaccessible because the travel forces him to arrange third 
party care for his wife, who suffers from Alzheimer's 
disease, and causes his son to miss work in order to drive 
him.  See, e.g., a VA Form 9 dated April 2006. The Board has 
no reason to disbelieve the Veteran.  The question which must 
be answered by the Board, however, is whether those 
facilities are "geographically inaccessible".

The evidence demonstrates that the VA outpatient clinic in 
Zanesville, where the Veteran receives his cardiology and 
primary care treatment, is located approximately 28 miles 
from the Veteran's home; the Columbus VA Medical Center, 
where the Veteran receives his ophthalmology treatment, is 
located approximately 82 miles from the Veteran's home.  As 
indicated, the Veteran has been receiving medical treatment 
at these facilities for over eight years.  There is no 
evidence to suggest that these facilities have suddenly 
become inaccessible to the Veteran through any geographic 
impediment (such as a bridge being out).  Rather, the Veteran 
is contending that his physical disabilities and personal 
circumstances make travel to the VA facilities difficult.  
See, e.g., the notice of disagreement dated August 2005.  

The Board recognizes that the Veteran is significantly 
disabled, which is demonstrated by the fact that he currently 
in receipt of an 100 percent combined disability rating for 
his service-connected disabilities and is legally blind 
secondary to his service-connected diabetes mellitus.  See an 
April 2006 VA examination report.  The Board is certainly 
sympathetic to the circumstances of the Veteran.  However, 
the mere fact that a fee-basis provider is closer does not 
mean that the VA facilities are inaccessible; rather, it 
shows only that the VA facilities are not as convenient as 
the Veteran's preferred non-VA provider, who is purportedly 
located within walking distance of the Veteran's home.  The 
statutory language does not authorize fee basis services for 
convenience; such authorization is reserved for the 
circumstance when VA facilities are actually geographically 
inaccessible.  
See 38 U.S.C.A. § 1703(a) (West 2002); see also 38 C.F.R. § 
17.52 (2008).

Moreover, the evidence of record demonstrates that there is 
VA transportation available to the Veteran.  VA treatment 
records dated November 2005 show that the Veteran was 
notified he is eligible for travel to his VA appointments, 
but he indicated that he "would rather just use his Medicare 
to visit the local ophthalmologist and cardiologist."  
Consistently, in his report, the Chief of Staff of the VA 
Medical Center stated that the Veteran "has also refused 
available travel arrangements to the clinic."  See the 
Physician's Review of Fee Basis Request dated December 2005.  

To the extent that the Veteran through his representative is 
asserting that travel assistance is unavailable to him, the 
Board finds the evidence contained in the VA claims file, 
including notations by VA physicians, representatives, and 
the VA Medical Center Chief of Staff, to be more probative 
than his unsupported contentions.  Aside from his own 
statement, the Veteran has presented no evidence showing that 
such transportation is unavailable, nor is there any evidence 
to suggest that the Veteran has unsuccessfully attempted to 
utilize VA transportation.  

Although the Board is sympathetic to the Veteran's 
circumstances, personal inconvenience does not rise to the 
level of geographic inaccessibility.  The evidence of record 
demonstrates that appropriately staffed and equipped VA 
medical facilities are feasibly available for the Veteran's 
care, particularly in light of the fact that transportation 
has been offered to him.  Accordingly, the Board finds that 
the evidence of record does not demonstrate that VA medical 
treatment is geographically inaccessible to the Veteran.  

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the Veteran's claim of entitlement to fee basis 
medical care.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to fee basis medical care is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


